DETAILED ACTION
This office action is in response to applicant's communication filed on 04/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Independent claims 28, 40 and 47, and dependent claims 31, 33, 37, 39, 42, 44, 46, 48, 50 and 52 are amended.
Claims 1-27, 29 and 41 were previously canceled.
Claims 28, 30-40 and 42-52 are now pending in this application.
The previously raised objections with respect to the Priority Claim and Inventorship are held in abeyance.
The previously raised 35 U.S.C. §112 written description and indefiniteness rejections are withdrawn in view of Applicant's amendments to the claims.
The previously raised 35 U.S.C. §103 rejections of claims are maintained, as Applicant’s arguments are not persuasive 

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.
With respect to arguments on page 14:

The scope of the limitation (underlined part) “...generate an output indicative of whether the element is a member of the set membership; and accumulate the output indicative of elements that satisfy the set membership query condition until an output width of the output reaches the data path width, the data path width representing the number of elements to be processed in each cycle”, under its broadest reasonable interpretation and in view of the description in paras [0052, 66 and 75], is understood to mean that the output indicates which elements satisfy the set membership query condition, which in turn intends that output includes information corresponding to elements that satisfy and do not satisfy the set membership query condition. 
	Given this, it is evident that Chavan teaches this limitation in paras [0041-46], [0048], [0069-70] (teaches that eight row values in the database column may be loaded in a SIMD register, which includes eight 32-bit subregisters, at a time) and para [0084] (teaches output bits corresponding to column elements/values being generated until number of elements that are checked for set membership query condition reaches number of elements to be processed in each cycle, which is eight in this case, corresponding to number of sub-registers. This step is repeated for all elements in the column). Further, the examiner notes that as “until” is a broad term and the claim doesn’t specify what happens after this step, Chavan’s teachings regarding output being generated in each cycle until the number (8) is reached meets the claim language.
	As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 32, 34-36, 38, 40, 43, 45, 47, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan (US 2015/0088926 A1) and Berkowitz (US 2002/0087500 A1)

Regarding claim 28, 
Chavan teaches A computing device comprising: a central processing module including at least one processor core; a memory communicatively coupled to the processor core; and a hardware accelerator device, communicatively coupled to the processor core to determine a set membership of data in an ...database stored in the memory, the hardware accelerator device to: (paras [0003-12] teach techniques to determine set membership of data using SIMD architecture; FIG. 4, paras [0121-123] teach computing device including processor and memory, upon which these techniques may be implemented; paras [0120] and [0125]: “...Computer system 400 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 400 to be a special-purpose machine...“ further teach that these techniques could be implemented using accelerators, such as, FPGAs. It is known that accelerators may be embodied as coprocessor, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA) etc., as evident in paras [0003, 0048] of the Applicant’s specification)
receive input data and definition table configuration data, the input data including a packed array of unsigned integers of column data from the ...database and the definition table configuration data including a set membership query condition; (paras [0036-37]: “dictionary-encoded type column / dictionary-encoded column value” read on ‘input data including a packed array of unsigned integers of column data from database’; paras [0032-33]: “dictionary (dictionary index + dictionary values)” read on ‘definition table configuration data’; para [0039]: “condition ("WHERE Type='rocket' OR Type='station"')” read on ‘set membership query condition’)
generate, in response to receiving the definition table configuration data, a definition table indicative of element values that satisfy the set membership query condition; (para [0039-40]: “database server may evaluate the condition… and generate the following dictionary bit-vector” read on ‘generate… a definition table’; para [0064]: “database server has evaluated the one or more conditions on the dictionary values and generated the following dictionary bit-vector”)
determine a number of elements to be processed in each cycle of the processor core based on an element width of the input data and a data path width of the accelerator device (paras [0069-70]: “each SIMD register is 256 bits wide. Thus, each SIMD register includes eight 32-bit subregisters. Accordingly, eight row values in the database column may be loaded in a SIMD register, such as SIMD register 110, at a time... width of each subregister is the width of the cardinality of the values in the fixed-width, bit-packed vector of values, which are the same as the cardinality of the dictionary-encoded column values” and para [0084]: “…the set-membership process, and/or each step of the process, is performed on eight dictionary-encoded column values in parallel” teach elements processed in each cycle being based on input data/register size; Also see paras [0049-53]).
generate a lookup request for an element of the column data of the input data; (para [0039]: “database server has received a query for a count of all rows in the dictionary-encoded column "Type" with a column value of either "rocket" or "station"…”) 
perform the lookup request by accessing the definition table to determine whether the element satisfies the set membership query condition; and (paras [0041-46]: “satisfy one or more conditions in a query” read on ‘perform the lookup request’; paras [0047-48]: “set-membership process” read on ‘generate ... perform the lookup request’; para [0055]: “In response to receiving a query with one or more conditions for a particular dictionary-encoded column, the database server may determine…”)
generate an output indicative of whether the element is a member of the set membership until a number of elements that satisfy the set membership query condition reaches the number of elements to be processed in each cycle (paras [0041-46], [0048]: “an output bit-vector is a bit-vector that indicates which rows of a table contain values that satisfy one or more conditions in a query…”; paras [0069-70] teach that eight row values in the database column may be loaded in a SIMD register, which includes eight 32-bit subregisters, at a time and para [0084]: “Generating an Output Bit-Vector for Each Column Value… In step 108, the lowest bit in each subregister of the SIMD register that holds the dictionary bit-vector is copied to an output bit-vector in a register and/or memory ...the set-membership process, and/or each step of the process, is performed on eight dictionary-encoded column values in parallel...” teaches output bits corresponding to column elements (values) being generated, until the number of elements that are checked if they satisfy the set membership query condition reaches the number of elements to be processed in each cycle (which is eight in this case, corresponding to number of sub-registers, as discussed previously). This step is repeated for all elements in the column. The examiner notes that as “until” is a broad term and the claim doesn’t specify what happens after this step, Chavan’s teachings regarding output being generated in each cycle until the number (8) is reached meets the claim language)
 
While Chavan teaches a database (in paras [0005-07, 0033] and others], it doesn’t explicitly teach ...in-memory database. 
Berkowitz teaches ...in-memory database (FIG. 2, para [0031]: “...an in-memory database system 200 comprises an in-memory database (IMDB) manager 201 and shared memory 202 in a computer such as local computer 20 in FIG. 1”; Also see paras [0007-09, 32-35])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavan to incorporate Berkowitz and enable an in-memory database, as doing so would support efficient processing of data transactions by a plurality of clients (Berkowitz, para [0005, 09, 32])	

Regarding claim 32, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 28 above.
Chavan further teaches The computing device of claim 28, wherein to generate the definition table comprises to generate a set membership bit vector with one or more predicate bits indicative of set membership (para [0039-40]: “generate the following dictionary bit-vector: <0, 1, 0, l>. The first bit in the dictionary bit-vector corresponds to the first entry in the dictionary. The first bit is set to one because the dictionary value ("rocket") at dictionary index zero satisfies the condition ("WHERE Type='rocket' OR Type='station"')…”)

Regarding claim 34, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 28 above.
Chavan further teaches The computing device of claim 28, wherein the definition table supports parallel accesses by duplicating the definition table (para [0082]: “… the dictionary bit-vector may be splatted into eight subregisters in SIMD register 120” teaches duplicating definition table; para [0084]: “…the set-

Regarding claim 35, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 28 above.
Chavan further teaches The computing device of claim 28, wherein the definition table supports parallel accesses by implementing multiple read ports (para [0010]: “Single instruction multiple data ("SIMD") processors perform the same operation on multiple data items simultaneously. SIMD processors exploit data level parallelism by executing a single instruction against data in multiple registers or subregisters”; para [0105]: “An optimized method for SIMD architecture uses the Gather operation, which fetches bytes from a register and/or memory and stores the bytes in SIMD subregisters in parallel”. By teaching executing an instruction against data in multiple registers (or subregisters) in parallel and fetching bytes from a register in parallel, Chavan inherently teaches parallel access through multiple read ports).

Regarding claim 36, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 32 above.
Chavan further teaches The computing device of claim 32, wherein to perform the lookup request comprises to perform the lookup request by accessing the definition table to determine whether the element matches at least one predicate bit of the set membership bit vector (para [0044]:“…The first bit in the corresponding dictionary bit-vector is "1 ", indicating that the first row in the dictionary-encoded column (Type) corresponds with a dictionary value that satisfies each of the one or more conditions based on the dictionary-encoded column”; para [0110]: “In step 310, the bit that corresponds to the dictionary indexes currently loaded are copied to an output bit-vector in a register and/or memory”).

Regarding claim 38, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 28 above.
Chavan further teaches The computing device of claim 28, wherein to generate the output indicative of whether the element satisfied the set membership query condition comprises to extract a one-bit value indicating whether the element satisfies the set membership query condition (paras [0043-44]: “the first bit in the output bit-vector is set to one because the first bit corresponds to the first dictionary-encoded row or column value: zero. The first bit in the corresponding dictionary bit-vector is "1 ", indicating that the first row in the dictionary-encoded column (Type) corresponds with a dictionary value that satisfies each of the one or more conditions based on the dictionary-encoded column”).

Regarding claim 40, 


Regarding claim 43, 
Claim 43 recites substantially the same claim limitations as claim 32, and is rejected for the same reasons.

Regarding claim 45, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 43 above.
Chavan further teaches The one or more non-transitory machine-readable storage media of claim 43, wherein to perform the lookup request comprises to perform the lookup request by accessing the definition table to determine whether the element matches at least one predicate bit of the set membership bit vector (para [0044]:“…The first bit in the corresponding dictionary bit-vector is "1 ", indicating that the first row in the dictionary-encoded column (Type) corresponds with a dictionary value that satisfies each of the one or more conditions based on the dictionary-encoded column”; para [0110]: “In step 310, the bit that corresponds to the dictionary indexes currently loaded are copied to an output bit-vector in a register and/or memory”).

Regarding claim 47, 


Regarding claim 49, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 47 above.
Chavan further teaches The method of claim 47, wherein generating the definition table comprises generating, by the accelerator, a set membership bit vector with one or more predicate bits indicative of set membership (para [0039-40]: “generate the following dictionary bit-vector: <0, 1, 0, l>. The first bit in the dictionary bit-vector corresponds to the first entry in the dictionary. The first bit is set to one because the dictionary value ("rocket") at dictionary index zero satisfies the condition ("WHERE Type='rocket' OR Type='station"')…”).

Regarding claim 51, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 49 above.
Chavan further teaches The method of claim 49, wherein performing the lookup request comprises performing, by the accelerator, the lookup request by accessing the definition table to determine whether the element matches at least one predicate bit of the set membership bit vector (para [0044]:“…The first bit in the corresponding dictionary bit-vector is "1 ", indicating that the first row in the dictionary-encoded column (Type) corresponds with a dictionary value that satisfies each of the one or more conditions based on the dictionary-encoded column”; para [0110]: “In step 310, the bit that corresponds to the dictionary indexes currently loaded are copied to an output bit-vector in a register and/or memory”).


Claims 30, 31, 33, 37, 39, 42, 44, 46, 48, 50 and 52  are rejected under 35 U.S.C. 103 as being unpatentable over Chavan in view of Berkowitz and Ganesh (US 2014/0013078 A1).

Regarding claim 30, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 28 above.
Chavan further teaches The computing device of claim 28, wherein the accelerator device is further to: …,in response to receiving the input data, the input data; (para [0067]: “Fixed-width, bit-packed values may be loaded in a plurality of subregisters in a single SIMD register using various methods… a plurality of values in a fixed-width, bit-packed vector of values may be loaded in a plurality of subregisters in a single SIMD register using the "bunpk" operation…”)

Chavan does not explicitly teach “decompress, in response to receiving the input data, the input data; and pre-process, in response to decompressing the input data, the decompressed input data”
Ganesh teaches decompress, in response to receiving the input data, the input data; (para [0030]: “A SIMD instruction, fixed-width bit unpack ("bunpk"), may be used to unpack fixed-width bit values into fixed-width bytes”; para [0031]: “…executing this instruction stores values originally formatted as a series of contiguous bits in a SIMD register, into separate contiguous subregisters”; para [0060]: “SIMD instruction, variable-length byte unpack ("vlbunpk"), may be used to unpack variable-length byte values into fixed-width bytes…”)
and pre-process, in response to decompressing the input data, the decompressed input data (para [0030]: “To efficiently use some SIMD instructions, each value in a register may be stored in, and aligned with, its own subregister”; para [0031]: “…each value may be shifted and aligned within the subregister that the value is stored in. For example, the values three, one, and seven may each be represented as three bits, and may be packed in a bit-vector, e.g., <110 100 111> (wherein the left bit is the least significant bit), stored in a SIMD register. After performing the bunpk instruction on the SIMD register, each value may be stored, and aligned, in its own separate subregister represented as <1100 0000>, <1000 0000>, and <1110 0000>”; para [0061]: “…[0x5CB4A7A9, 0xE6E3, 0x2C, 0xF330F5] may be loaded in a first SIMD register. After performing the vlbunpk instruction on the first register, each value may be represented in contiguous fixed-width subregisters…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chavan and Berkowitz to incorporate the teachings of Ganesh and enable decompressing the input data and pre-processing the decompressed input data. Doing so would enable storing values originally formatted as a series of contiguous Ganesh, para [0031]).

Regarding claim 31, 
Chavan as modified by Berkowitz and Ganesh teaches all the claimed limitations as set forth in the rejection of claim 30 above.
Chavan teaches The computing device of claim 30, wherein to pre-process the decompressed input data comprises to process a largest number of elements in each cycle, including to: (paras [0030-31]), but does not explicitly teach “align elements of the column data of the input data based on a width of elements of the decompressed input data and to prepend one or more zeroes to each element of the column data of the input data based on the data path width”
Ganesh further teaches align elements of the column data of the input data based on a width of elements of the decompressed input data and prepend one or more zeroes to each element of the column data of the input data based on the data path width (para [0031]: “After performing the bunpk instruction on the SIMD register, each value may be stored, and aligned, in its own separate subregister represented as <1100 0000>,<1000 0000>, and <1110 0000>”; para [0035]: “…other operands and completers may indicate how the unpacked values may be stored in each subregister. For example, an operand may indicate whether unpacked values should be aligned right or left in a subregister, or the endianness of the data in a register”; para [0070-71]: “… when the two bytes from register 210 are copied to subregister 234, the value 127 is zero-extended to fit in the target subregister 234… Likewise, the next byte of register 210 (based on the next two bits, <l O>, in register 220) is copied into subregister 236, zero-extended…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chavan and Berkowitz to incorporate the teachings of Ganesh and enable aligning input data elements based on the decompressed input data width and prepending zeroes in order to match a data path width. Doing so would enable input data values to fit in the target subregister (Ganesh, para [0070]).

Regarding claim 33, 
Chavan as modified by Berkowitz and Ganesh teaches all the claimed limitations as set forth in the rejection of claim 32 above.
Chavan does not explicitly teach “The computing device of claim 32, wherein to generate the definition table comprises to: determine whether a width of each element in the input data exceeds a threshold; construct, in response to a determination that the width of elements exceeds the threshold, a large definition table to store the set membership bit vector; and construct, in response to a determination that the width of elements does not exceed the threshold, a small definition table to store the set membership bit vector”
Ganesh teaches determine whether a width of each element in the input data exceeds a threshold; (para [0138-139]: “Determine the length of the codes to be with K bits, e.g. 5 bit codes; …If 2'K is <=N, then Algorithm A may be used, otherwise algorithm B may be used.”)
construct, in response to a determination that the width of elements exceeds the threshold, a large definition table to store the set membership bit vector; and (para [0154-155]: “Alternatively, for higher data widths, e.g. 10-bit dictionary codes or more, which may be wider than the size of the SIMD subregisters the following method may be performed… Load the codes into a SIMD register…”)
construct, in response to a determination that the width of elements does not exceed the threshold, a small definition table to store the set membership bit vector (para [0153]: “Splat the dictionary across 32-bit partitions in a 256-bit SIMD register, wherein a splat copies a set of bits into each subregister. Since the SET is 32-bits wide, eight copies of the SET are stored in the SIMD register...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chavan and Berkowitz to incorporate the teachings of Ganesh and determine if the width of each input data element exceeds a threshold and store the data in a small or large definition table based on the width. Doing so would allow determining the number of bit codes that can be loaded and stored in a SIMD register and enabling the codes to be properly aligned within the respective partitions (Ganesh, paras Ganesh, para [0006]).

Regarding claim 37, 
Chavan as modified by Berkowitz and Ganesh teaches all the claimed limitations as set forth in the rejection of claim 33 above.
Chavan does not explicitly teach “The computing device of claim 33, wherein to perform the lookup request comprises to: determine whether a width of the element exceeds a threshold; access, in response to a determination that the width of the element exceeds the threshold, the large definition table to determine whether the element satisfies the set membership query condition; and access, in response to a determination that the width of the element does not exceed the threshold, the small definition table to determine whether the element satisfies the set membership query condition”
Ganesh further teaches determine whether a width of the element exceeds a threshold; (para [0138-139]: “Determine the length of the codes to be with K bits, e.g. 5 bit codes; …If 2'K is <=N, then Algorithm A may be used, otherwise algorithm B may be used.”)
access, in response to a determination that the width of the element exceeds the threshold, the large definition table to determine whether the element satisfies the set membership query condition; and (para [0154-155]: “Alternatively, for higher data widths, e.g. 10-bit dictionary codes or more, which may be wider than the size of the SIMD subregisters the following method may be performed… Load the codes into a SIMD register…”)
access, in response to a determination that the width of the element does not exceed the threshold, the small definition table to determine whether the element satisfies the set membership query condition (para [0153]: “Splat the dictionary across 32-bit partitions in a 256-bit SIMD register, wherein a splat copies a set of bits into each subregister. Since the SET is 32-bits wide, eight copies of the SET are stored in the SIMD register...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chavan and Berkowitz to incorporate the teachings of Ganesh and determine if the width of each input data element exceeds a threshold and access the data from a small or large definition table based on the width. Doing so would allow determining the number of bit codes stored in a SIMD register and thereby how to fetch the codes (Ganesh, paras [0143-144, 0148-151]). It further enables data level parallelism by executing a single instruction against data in multiple registers or subregisters and increase the throughput per instruction (Ganesh, para [0006]).

Regarding claim 39, 
Chavan as modified by Berkowitz teaches all the claimed limitations as set forth in the rejection of claim 38 above.
Chavan teaches “The computing device of claim 38, wherein to generate the output indicative of whether the element satisfied the set membership query condition comprises” but does not explicitly teach “to pack extracted one-bit values until a width of the extracted one-bit values matches a data path width”
Ganesh teaches to pack extracted one-bit values until a width of the extracted one-bit values matches a data path width (para [0094]: “the full decompressed bit-vector cannot be stored in the result register since in this example the result register is four bytes wide, and the entire decompressed bit-vector is five bytes wide. Thus, the result register may contain the partially decompressed bit-vector, <11 000 11 000 11 000 11 000 11 000 11 000 11>”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chavan and Berkowitz to incorporate the teachings of Ganesh and enable packing extracted one-bit values until a width of the extracted one-bit values matches a data path width. Doing so would enable processing up to a particular number of bytes each time the instruction is executed (Ganesh, para [0091]).

Regarding claim 42, 
Claim 42 recites substantially the same claim limitations as claim 30, and is rejected for the same reasons.

Regarding claim 44,
Claim 44 recites substantially the same claim limitations as claim 33, and is rejected for the same reasons.

Regarding claim 46,
Claim 46 recites substantially the same claim limitations as claim 37, and is rejected for the same reasons.

Regarding claim 48, 
Claim 48 recites substantially the same claim limitations as claim 30, and is rejected for the same reasons.

Regarding claim 50,
Claim 50 recites substantially the same claim limitations as claim 33, and is rejected for the same reasons.

Regarding claim 52, 
Claim 52 recites substantially the same claim limitations as claim 37, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goergens.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145